Arthur H. Healey, J.,
concurring. I agree with the opinion of Justice Shea that the trial court properly-granted the motion to dismiss upon the ground that this case was nonjusticiable, i.e., not capable of resolution on the merits by judicial action. I also agree with that opinion’s reading and characterization of the issue framed.
Generally, the exercise of the power of the judiciary to review the constitutionality of legislative action does not offend the principle of separation of powers. See, e.g., Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L. Ed. 60 (1803). There are certain powers which our constitution confers upon the legislative branch. The opinion of Justice Shea aptly notes that the matter of the increase “in the number of judges, as well as appointments to the additional positions created, are not within the province of the judiciary.” A challenge, therefore, to the legislature’s exercise of such a power committed exclusively to that branch generates a nonjusticiable “political question.” Professor Wechsler exposed the viscera of the political question doctrine when he wrote that a political question exists when “the Constitution has committed to another [branch] of government the autonomous determination of the issue raised . . . .” Wechsler, “Toward Neutral Principles of Constitutional Law,” 73 Harv. L. Rev. 1, 7-8 (1959); see Powell v. McCormack, 395 U.S. 486, 519-22, 89 S. Ct. 1944, 23 L. Ed. 2d 491 (1969); Baker v. Carr, 369 U.S. 186, 211, 82 S. Ct. 691, 7 L. Ed. 2d 663 (1962).
The demonstrable text of the Connecticut constitution shows that an increase in the number of judges is committed to a coordinate branch of government and is not within the competency of the judicial branch. No *687matter how it may be articulated, pragmatically speaking, that is the bottom line in this matter. In observing the difficulty in determining whether a matter has been exclusively committed by the United States constitution to another branch of government, the Baker court said that that determination “is itself a delicate exercise in constitutional interpretation, and is a responsibility of this Court as [the] ultimate interpreter of the Constitution.” Baker v. Carr, supra; accord Powell v. McCormack, supra, 519-21. The same responsibility rests with this court as the ultimate interpreter of the Connecticut constitution. A political question, therefore, stands apart from the ordinary deference which courts pay to the other branches of government. To conclude that an issue is within the political question doctrine is not an abdication of judicial responsibility; rather, it is “a recognition that the tools with which a court can work, the data which it can fairly appraise, the conclusions which it can reach as a basis for entering judgments, have limits.” United States v. Sisson, 294 F. Sup. 511, 515 (D. Mass. 1968), appeal dismissed, 399 U.S. 267, 90 S. Ct. 2117, 26 L. Ed. 2d 608 (1970). The result in which I concur does not turn on the novelty or complexity of the issues raised by the plaintiffs, but, rather, it is based upon the recognition that it is a matter outside the ambit of judicial resolution. It is for these reasons that I am able to concur in the result reached in Justice Shea’s opinion.
I write separately, however, to disassociate myself from what I perceive as the unnecessary discussion in Justice Shea’s opinion of the inherent power of the judicial branch. Harmonious cooperation among the three branches of government is fundamental to our system. Justice Shea’s opinion, having concluded that the resolution of the issue in this case is beyond the judicial power, and therefore “nonjusticiable,” improvidently discusses the inherent power of the judiciary to fund *688its operations properly. The coexistence of coequal branches of government is best promoted by reasoned discussion of only those issues necessary for the disposition of the identified question. In this case, the identified question is whether the plaintiffs’ complaint states a justiciable claim. As Justice Shea’s opinion concludes, the “basic thrust” of the plaintiffs’ complaint concerns the adequacy of the number of judges, an issue which, as that opinion aptly demonstrates, is beyond judicial resolution. Therefore, his elaborate discussion of the inherent power of the judiciary to obtain funds to operate the judicial system effectively is unnecessary for the disposition of the identified question in this case.
Because of the nature of Justice Shea’s discussion of the inherent power referred to, I am constrained to comment. My colleagues, including the dissenters, agree with the proposition that courts in this state have inherent power to require that expenditures be incurred to permit the judicial branch to operate an effective system of justice. I am firmly convinced that “[i]t was certainly never intended that any one department, through the exercise of its acknowledged powers, should be able to prevent another department from fulfilling its responsibilities to the people under the Constitution.” O’Coin’s, Inc. v. Treasurer of County of Worcester, 362 Mass. 507, 511, 287 N.E.2d 608 (1972).
I believe that the Massachusetts Supreme Judicial Court was sage and politic when it stated: “It has been wisely observed: ‘The very conception of inherent power carries with it the implication that its use is for occasions not provided for by established methods. . . . [Only when established] methods fail and the court shall determine that by observing them the assistance necessary for the due and effective exercise of its own functions cannot be had, or when an emergency arises which the established methods cannot or do not instantly *689meet, then and not till then does occasion arise for the exercise of the inherent power.’ State ex rel. Hillis v. Sullivan, 48 Mont. 320, 329 [137 P. 392 (1913)]. See Wayne Circuit Judges v. Wayne County, 383 Mich. 10, 39, 42-44, [172 N.W.2d 436 (1969)] (separate opinion by Adams, J.); Leakey v. Farrell, 362 Pa. 52, 59-60 [66 A.2d 577 (1949)].” O’Coin’s, Inc. v. Treasurer of County of Worcester, supra, 516.
In sum, I reiterate that the elaborate discussion of the inherent power of the judiciary to fund its operations is unnecessary to the result reached in Justice Shea’s opinion. I therefore concur in the result.